Exhibit 1 INDEX TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Condensed Consolidated Statement of Comprehensive Income (Unaudited) 2 Condensed Consolidated Balance Sheet (Unaudited) 3 Condensed Consolidated Statement of Changes in Equity (Unaudited) 4 Condensed Consolidated Statement of Cash Flows (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements (Unaudited) 6 PROSENSA HOLDING N.V. UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CONDENSED CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (UNAUDITED) Three months ended March 31, Note € (‘000 except per share data) License revenue 16 Collaboration revenue 60 Total revenue Other income 17 1 Research and development expense 18 ) ) General and administrative expense 19 ) ) Other gains - net 24 1 Operating gain/(loss) ) Finance income Finance costs ) ) Finance income/(cost) – net ) 4 Net income/(loss) ) Other comprehensive income - - Total comprehensive income/(loss)* ) Income/(loss) per share from operations attributable to the equity holders of the company during the year (in € per share) Basic earnings/(loss) per share 21 ) Diluted earnings/(loss) per share 21 ) *Total comprehensive income/(loss) is fully attributable to equity holders of the group The notes are an integral part of these condensed consolidated financial statements. 2 PROSENSA HOLDING N.V. UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEET(UNAUDITED) € (‘000) As of March 31, As of December 31 Note Assets Non-current assets Leasehold improvements and equipment 7 Intangible assets 8 Other financial assets 9 Total non-current assets Current assets Trade and other receivables 10 Prepayments 11 Cash and cash equivalents 12 Total current assets Total assets Equity and liabilities Equity attributable to owners of the parent Share capital Share premium Other reserves Accumulated deficit ) ) Unappropriated earnings ) Total equity 13 Liabilities Non-current liabilities Borrowings – non-current portion 15 Derivative financial instruments 20 22 Deferred revenue 16 90 Total non-current liabilities Current liabilities Borrowings – current portion 15 Derivative financial instruments 7 8 Trade and other payables 14 Deferred revenue 16 11 Total current liabilities Total liabilities Total equity and liabilities The notes are an integral part of these condensed consolidated financial statements. 3 PROSENSA HOLDING N.V. UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (UNAUDITED) € (‘000) Common Share capital Class O Share capital Class A Share capital Class B Share capital Total Share capital Share premium Other reserves Retained earnings Unappropriated earnings Total equity Balance at January 1, 2014 - - - ) ) Net income/(loss) - Appropriation of result - ) - Share-based payments - Proceeds from shares issued - 46 - - - 46 Share issuance cost - Balance at March 31, 2014 - - - ) Balance at January 1, 2013 35 7 74 ) ) Net income/(loss) - ) ) Appropriation of result - ) - Share-based payments - 58 - - 58 Proceeds from shares issued - Share issuance cost - Balance at March 31, 2013 35 7 74 ) ) The notes are an integral part of these condensed consolidated financial statements. 4 PROSENSA HOLDING N.V. UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) € (‘000) Three months ended March 31, Note Cash flows from operating activities Net income/(loss) ) Adjustments for: - Amortization/depreciation - Costs employee share option plan 20 58 - Reversal finance income, net ) (4 ) - Changes in the fair value of derivatives (3
